Mathews J.

delivered the opinion of the Court.
This is a suit instituted by some of the creditors of Thomas S. Saul, (whom they allege to be in insolvent circumstances) against the defendants for the purpose of causing to be set aside and annulled, a sale and transfer of certain property to them, as described in the act, on the ground of being in fraud of the rights of the plaintiffs.
The cause was submitted to a jury in the court below, who found a verdict for the plaintiffs, and judgment being therein rendered, the defendant appealed.
The action is founded on the article 1965 of the Louisi- ~ ana Lode and some subsequent articles. The judgment *19of the District Court appears to us to be in pursuance of these laws; and the verdict of the jury not to contravene the testimony on which it is passed.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs, &c.